Filed 11/8/13 P. v. Williams CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139285
v.
JAMAINE ADELL WILLIAMS,                                              (San Mateo County
                                                                     Super. Ct. No. SC078561A)
         Defendant and Appellant.


         Appellant Jamaine Adell Williams appeals from his conviction and resulting
sentence following his no-contest plea to one count of taking and driving a motor vehicle
without the consent of the owner. (Veh. Code, § 10851, subd. (a).)
         Appellant’s counsel has filed an opening brief in which no issues are raised, and
asks this court for an independent review of the record as required by People v. Wende
(1979) 25 Cal.3d 436. Counsel’s declaration states she has notified appellant that no
issues were being raised by counsel on appeal, and that an independent review under
Wende instead was being requested. Counsel also advised appellant of his right
personally to file a supplemental brief raising any issues he chooses to bring to this
court’s attention. No supplemental brief has been filed by appellant personally.
         We note that appellant has not obtained a certificate of probable cause, which is
required by Penal Code section 1237.5 when a defendant seeks to appeal from a
judgment entered following a guilty or no contest plea. Although no certificate of
probable cause was sought, we nevertheless exercise our discretion to review the entire
record to determine if there are any potentially meritorious issues that require briefing.


                                                             1
Accordingly, we have reviewed the whole record pursuant to People v. Wende, supra, 25
Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th 106. Having done so, we conclude that
there is no arguable issue on appeal.
                  Procedural and Material Factual Background of Case
       A three-count felony amended complaint was filed by the San Mateo County
District Attorney’s Office on July 9, 2013,1 charging appellant with one felony count of
taking and driving a motor vehicle without the consent of the owner. (Veh. Code,
§ 10851, subd. (a)), one felony count of possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a)), and one misdemeanor count of driving a motor vehicle while
driving privileges are suspended (Veh. Code, § 14601.1, subd. (a).)
       Apparently, between the time of filing the original criminal complaint and the
amended complaint on July 9, a written motion to suppress evidence was filed by
appellant on July 3, pursuant to Penal Code section 1538.5. At the time for the
preliminary hearing on July 9, it was agreed that the parties would present testimony both
in connection with the motion to suppress evidence and the preliminary hearing. The
court agreed to hear arguments first on the pending motion to suppress, before making a
decision whether to hold appellant to answer the charges alleged in the amended
complaint. In the event the trial court decided to deny the motion to suppress, the parties
would then either present a negotiated plea disposition, or they would continue with the
preliminary hearing.
       Three witnesses were called to testify in connection with the combined hearing.
The first was Burlingame police officer Josef Fregosi. At the conclusion of the police
officer’s testimony, the defense called Nathaniel Knapp, a long-time friend of appellant,
to testify, who was followed by appellant himself. At the conclusion of the witnesses’




       1
           All further dates are in the calendar year 2013, unless otherwise indicated.


                                               2
testimony and the arguments of counsel, the trial court denied the motion to suppress
evidence concluding that the detention of appellant was “a good stop.”2
       Following the court’s ruling, appellant’s counsel requested a recess, after which
counsel indicated the parties had reached a plea disposition. By this negotiated plea,
appellant pleaded no contest to one count of taking and driving a motor vehicle without
the consent of the owner (Veh. Code, § 10851, subd. (a)), for which he would be
sentenced to serve 90 days in county jail followed by Proposition 36 probation.
       Appellant completed and signed a plea form that included an acknowledgement of
the rights he was relinquishing as a result of entering the no-contest plea, which was
followed by oral admonitions at the time the court accepted the plea. As part of the
disposition the prosecution also agreed to dismiss the remaining counts, which the court
then ordered. Appellant was sentenced in accordance with the negotiated plea, and
probation was granted with conditions.
                 Conclusions Based Upon Independent Record Review
       Upon our independent review of the record we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. As to appellant’s motion to
suppress evidence, we conclude the determinations that law enforcement had sufficient
factual and legal bases to detain appellant, and make the subsequent seizure of evidence
from him, were supported by substantial evidence, and supported by applicable legal
precedent.
       We also discern no error in the plea disposition or in sentencing. The suspension
of sentence, the grant of probation appellant received, and the restitution fines, penalties,
and conditions imposed were supported by the law and facts. At all times appellant was
represented by counsel.
       2
          Although the facts were contested, substantial evidence supports the following
brief narrative relating to the seizure of evidence: the detention resulted from a complaint
that a person matching the physical description of appellant was engaged in suspicious
conduct at a parking structure where a stolen 2007 Audi was located. After the initial
detention of appellant, it was learned that he had an arrest warrant outstanding. Appellant
then consented to a search of his person, and a key to the stolen Audi was found in his
pocket.


                                              3
                                 DISPOSITION
     The judgment is affirmed.




                                          _________________________
                                          RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
RIVERA, J.




                                      4